Case 2:21-cv-00009-SPC-NPM Document 42 Filed 04/30/21 Page 1 of 2 PageID 1295




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

TAMMY KENNY,

             Plaintiff,

v.                                               Case No: 2:21-cv-9-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the case. On March 1, the

Court quashed service and ordered Plaintiff to serve Defendant within thirty

days. (Doc. 30 at 11-12). The Court warned Plaintiff, “Failure to comply will

result in the Court dismissing this matter with prejudice.” (Doc. 30 at 12).

When Plaintiff didn’t file a proof of service required by Local Rule 1.10(a), the

Court ordered Plaintiff to show cause why this action should not be dismissed

with prejudice for failure to serve and comply with a Court Order. Again, the

Court warned, “The failure to comply with this Order will result in dismissal

with prejudice without further notice.” (Doc. 41 at 2) (emphasis omitted).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00009-SPC-NPM Document 42 Filed 04/30/21 Page 2 of 2 PageID 1296




Plaintiff never responded to the Order to Show Cause.           Thus, the Court

dismisses this action with prejudice for failure to serve and comply with Court

Orders.

      Additionally, Plaintiff’s failings show a lack of diligent prosecution. And

the complete disregard of the Order to Show Cause provides a basis to dismiss

for failure to prosecute. Local Rule 3.10 (“A plaintiff’s failure to prosecute

diligently can result in dismissal if the plaintiff in response to an order to show

cause fails to demonstrate due diligence and just cause for delay.”). So the

Court dismisses on that ground too.

      Accordingly, it is now

      ORDERED:

      (1) This action is DISMISSED with prejudice for failure to serve,

          failure to prosecute, and failure to comply with Court Orders.

      (2) The Clerk is DIRECTED to enter judgment, terminate any pending

          motions or deadlines, and close the case.

      DONE and ORDERED in Fort Myers, Florida on April 30, 2021.




Copies: All Parties of Record




                                        2
